DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 09/17/2021 has been entered. Claims 1-21 are pending in this instant application. Claims 10-21 are withdrawn. Claims 1-9 are currently under examination.   

Priority
This application is a CON of 15/764,624 filed on 03/29/2018, now PAT 10653784, which is a 371 of PCT/US2016/055180 filed on 10/03/2016, which claims benefit of US Provisional Application No. 62/236,372 filed on 10/02/2015.

Election/Restrictions
Applicant’s election without traverse of Group I invention (claims 1-9) in the reply filed on 09/17/2021 is acknowledged. Claims 10-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/17/2021. Thus, claims 1-9 are currently under examination.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 10/09/2020 has been considered. 

Claim Objections
Claim 9 is objected to because of the following informalities: In claim 9, change the incorrect recitation “claim 1 is” to “claim 1, wherein the material is”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(I) Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalbe et al. (US 5,639,865, published on June 17, 1997, hereinafter referred to as Kalbe ‘865, also listed in IDS filed on 10/09/2020). 
With regard to structural limitations “A material comprising a highly branched carbohydrate polymer (defined as “a carbohydrate polymer having a branch density of at least about 4%” which encompasses highly branched alpha-D-glucans: glycogen, amylopectin, and dextran, as exemplified in the specification); a polyalkylene glycol (polyethylene glycol or polypropylene glycol), linked to the highly branched carbohydrate polymer; and a hydrophobic or amphiphilic group (or acetate group, propionate group, or octenyl succinate group) linked to the highly branched carbohydrate polymer and/or the polyalkylene glycol” (claims 1, 3, and 5-8):
Kalbe ‘865 disclosed a process for the production of thermoplastic and biodegradable polysaccharide ether esters, which is characterized in that the polysaccharide or polysaccharide ether is activated with alkali hydroxide solution and then esterified in suitable organic solvents or suspending agents with cyclic carboxylic acid anhydrides to yield the dicarboxylic acid semi-ester, which is then converted into the corresponding dicarboxylic acid diester with further alkylene oxide. The polysaccharide ether esters have the general structure: Polysaccharide-O-R, wherein R is X and X= A-B-A’, in which A= (-D-O)n and A’= (-D-O)mH; D is a linear aliphatic or aromatic chain with 2 to 11 C atoms; n 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, in which E is an aromatic or aliphatic carbon skeleton. The polysaccharide may be treated with aqueous alkali directly in the stirred autoclave and the reaction with the epoxide performed immediately subsequently. For the reaction with the dicarboxylic acid anhydride, the water present in the reaction batch is preferably distilled off and the alkali polysaccharide suspended in the particular solvent used. Suitable epoxides are preferably monoepoxides such as ethylene oxide, propylene oxide. Suitable dicarboxylic acid anhydrides are anhydrides such as phthalic anhydride, tetrahydrophthalic anhydride (= 
    PNG
    media_image2.png
    828
    824
    media_image2.png
    Greyscale
 , succinic anhydride (= 
    PNG
    media_image3.png
    678
    1459
    media_image3.png
    Greyscale
), and alkene succinic acid anhydride including hexyl-, hexenyl-, octyl-, octenyl-, nonyl- succinic acid anhydride. The polysaccharide ether ester is an ether ester selected from the group consisting of amylopectin, glycogen, dextran (col. 2, line 17-51; col. 5, lines 5-12; col. 4, lines 31-43; col. 9, lines 30-35). Example 3: wheat starch is used. Example 5: Cotton liners are alkalized in isopropanol/water/NaOH, washed, and centrifuged. Ethylene oxide are added under a nitrogen atmosphere to the alkali cellulose in a stirred autoclave and the mixture stirred for 1.5 hours at 50° C. Dimethylacetamide and tetrahydrophthalic acid are then added to the reaction batch and the batch stirred for 1.5 hours at 60° C. Propylene oxide is added dropwise and the mixture is stirred for 1 hour at 80°C (col. 8, lines 1-3 and 37-53).
Thus, these teachings of Kalbe ‘865 anticipate Applicant’s claims 1-8, because (a) the etherification and esterification reactions are carried out in alkaline condition same as this instant application and thus polymerization of ethylene oxide or propylene oxide occurs, (b) the polysaccharide-polyethylene glycol-tetrahydrophthalic acid-polypropylene glycol comprises the polysaccharide-polyethylene glycol-tetrahydrophthalic acid, and (c) acetate group and propionate group are component 

(II) Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosu et al. (Carbohydrate Polymers 93:184-190, 2013, hereinafter referred to as Rosu ‘865). 
With regard to structural limitations “A material comprising a highly branched carbohydrate polymer (defined as “a carbohydrate polymer having a branch density of at least about 4%” which encompasses highly branched alpha-D-glucans: glycogen, amylopectin, and dextran, as exemplified in the specification); a polyalkylene glycol (polypropylene glycol), linked to the highly branched carbohydrate polymer; and a hydrophobic or amphiphilic group (or propionate group or octenyl succinate group) linked to the highly branched carbohydrate polymer and/or the polyalkylene glycol” (claims 1, 3, and 5-8):
Rosu ‘865 disclosed a synthesis of monoalkylated starch derivatives: The dried potato starch (P0) was dissolved in DMSO. After starch solubilization (at 21 ◦C for 48 h), the 1,2-epoxyalkane was added. Finally, the reaction was catalyzed by NaOH addition (in a concentration of 10% based on starch). On completion of reaction, the modified starch was neutralized with hydrochloric acid and, after solvent evaporation, dialyzed during 4 days and lyophilized. Hydroxypropylated starch (P1) was alkylated with propylene oxide. The same procedure was followed for the synthesis of bialkylated starch derivatives, using hydroxypropylated starch (P1) previously obtained as stock product to synthesize hydroxypropyl octenyl succinic anhydride starch (P11, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
) and hydroxypropyl dodecenyl succinic anhydride starch (P12, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
). The high values of MS (degree of substitution) obtained (1.63 and 2.38 respectively for P11 and P12) indicated that the esterification was more effective on hydroxypropylated starch (P1) than on the native potato starch (P0) (page 185, left col., para. 2 and 5; right col., para. 1; page 188, right col. para. 1). The modified starch products, P11 and P12, obtained by esterification, presented the highest capacity to desorb benzo[a]pyrene (BaP). Starch effective as an emulsifier has been also obtained, due to the addition of hydrophobic side chains to the originally merely hydrophilic starch molecule, after alkyl succinic anhydride modifications (page 189, right col., para. 2).
Thus, these teachings of Rosu ‘865 anticipate Applicant’s claims 1-8, because (a) the etherification to produce P1 and esterification to produce P11 or P12 are carried out in alkaline condition same as this instant application and thus polymerization of propylene oxide occurs, (b) the starch is made up of amylose and amylopectin, and (c) propionate group and octenyl are component of octenyl succinic acid. The P11 or P12 of Rosu ‘865 meets all structural limitation of claimed material and would carry the same properties, including “a solubilizing agent” and “has a dendritic or dendrimer-like structure”, required by claims 2 and 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rosu et al. (Carbohydrate Polymers 93:184-190, 2013, hereinafter referred to as Rosu ‘865) in view of Yao et al. (WO 2013/158992, published on October 24, 2013, hereinafter referred to as Yao ‘992). Claims 1-8 are rejected here because they have been rejected by the primary reference under 102 above.
Rosu ‘865 disclosed a synthesis of monoalkylated starch derivatives: The dried potato starch (P0) was dissolved in DMSO. After starch solubilization (at 21 ◦C for 48 h), the 1,2-epoxyalkane was added. Finally, the reaction was catalyzed by NaOH addition (in a concentration of 10% based on starch). Hydroxypropylated starch (P1) was alkylated with propylene oxide. The same procedure was followed for the synthesis of bialkylated starch derivatives, using hydroxypropylated starch (P1) previously obtained as stock product to synthesize hydroxypropyl octenyl succinic anhydride starch (P11, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
) and hydroxypropyl dodecenyl succinic anhydride starch (P12, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
). The high values of MS (degree of substitution) obtained (1.63 and 2.38 respectively for P11 and P12) indicated that the esterification was more effective on hydroxypropylated starch (P1) than on the native potato starch (P0) (page 185, left col., para. 2 and 5; right col., para. 1; page 188, right col. para. 1). The modified starch products, P11 and P12, obtained by esterification, presented the highest capacity to desorb benzo[a]pyrene (BaP). Starch effective as an emulsifier has been also obtained, due to the addition of hydrophobic side chains to the originally merely hydrophilic starch molecule, after alkyl succinic anhydride modifications (page 189, right col., para. 2).
Rosu ‘865 did not explicitly disclose the limitation “octenylsuccinate hydroxypropyl phytoglycogen”, required by claim 9.
Yao ‘992 disclosed that highly branched alpha-D-glucans, such as phytoglycogen and modified forms thereof can be used to significantly increase the solubility of relatively water-insoluble phenolic compounds. In one example, the highly branched alpha-D-glucan comprises glycogen, phytoglycogen, amylopectin, and/or modified forms thereof, such as with modifications with octenyl succinate (OS) or polyethylene glycol (PEG) (page 5/45 to 8/45, [0011 and 0024].
prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the starch as taught by Rosu ‘865 with phytoglycogen in view of Yao ‘992 to produce octenylsuccinate hydroxypropyl phytoglycogen for solubilizing water-insoluble compound. One would have been motivated to do so because (a) Rosu ‘865 teaches that P11 compound (octenylsuccinate hydroxypropyl starch) presented the highest capacity to desorb benzo[a]pyrene (BaP), and (b) Yao ‘992 teaches that phytoglycogen, amylopectin, and modified forms thereof, such as with modifications with octenyl succinate (OS) or polyethylene glycol (PEG), can be used to significantly increase the solubility of relatively water-insoluble phenolic compounds, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the starch as taught by Rosu ‘865 with phytoglycogen in view of Yao ‘992 to produce octenylsuccinate hydroxypropyl phytoglycogen for solubilizing water-insoluble compound, one would achieve Applicant’s claims 1-9. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 6 of U.S. Patent No.10,653,784 (Yao, et al., published on May 19, 2020). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘784 claimed “A method of making an aqueous composition… b) activating the highly branched carbohydrate polymer using a basic solution; c) reacting the activated highly branched carbohydrate polymer with a polyalkylene glycol or alkylene oxide to form a modified highly branched to yield said solubilizing agent… wherein the hydrophobic or amphiphilic group of step d) comprises octenyl succinate group” (claim 1), “wherein the polyalkylene glycol of step c) is polyethylene glycol or polypropylene glycol” (claim 5), and “wherein the hydrophobic or amphiphilic group of step d) further comprises an acetate group, a propionate group, a butyrate group, or a combination thereof” (claim 6). Although claims 1, 5, and 6 of Pat ‘784 are directed a method, the synthesized solubilizing agent reads on claims the 1-4, 7, and 8 of this instant application.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623